DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
With respect to Applicant’s Arguments/Remarks, Applicant Interview and further Examiner analysis and consideration under 35 USC 103. Claims 1-20 are pending, Claims 1-20 have since been amended and under further examination, search and consideration are sufficient to overcome the rejections under 35 USC 103.
Reasons for Patent Eligibility under 35 USC 103
Examiner analyzed newly amended claims and new claims in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references or more with a reasonable explanation of success as discussed below.
	Regarding Claim 1, although the combination of Marlow/Brandmaier/Medeiros teaches a technician system including a media capture device; an owner system; and a service management system that brokers communication between the technician system and the owner system by providing a standard contact interface in which the technician system and the owner system do not have direct access to one another, wherein the service management system is configured to: transmit a service request for an open service call associated with the owner system to the technician system, in response to receiving a service response from the technician system indicating the open service call has been selected, associate the technician system with the open service call, receive a media file from the technician system, and transmit the media file to the owner system; and the technician system is configured to: receive the service request from the service management system, in response to receiving input indicating the open service call has been selected, transmit the service response to the service management system, generate the media file with the media capture device, and transmit the media file to the service management system.
	None of the cited art, singularly or in combination, teach or fairly suggest, the combination of:
“…a service management system that brokers communication between the vehicle technician system, the vehicle driver system, and the vehicle owner system by providing a standard contact interface in which the vehicle technician system, the vehicle driver system, and the vehicle owner system do not have direct access to one another… the service management system is configured to: receive a report of a service event from the vehicle driver system; in response to receiving the report, transmit a service request for an open service call associated with the vehicle owner system to the vehicle technician system, in response to receiving a service response from the vehicle technician system indicating the open service call has been selected, associate the vehicle technician system with the open service call, receive a media file from the vehicle technician system, and transmit the media file to the vehicle owner system; and the vehicle technician system is configured to: receive the service request from the service management system, display a list of open service calls including the open service call, in response to receiving input from the vehicle technician indicating the open service call has been selected from the list of open service calls, transmit the service response to the service management system…”.
	In addition, while Marlow teaches of the network environment 200 may include a network 202 configured to connect to a UAV 204, insurance server 206, computing device 208, mobile device 210, vehicle 212, and telematics device 214. The insurance server 206 may be the same as or at least similar to the computing device 101 described above with reference to FIG. 1. Collectively, these specialized computing devices may format least a part of an insurance damage inspection and processing system. Although only one of each of the components 204, 206, 208, 210, 212, and 214 are shown in FIG. 2, it is understood that there may be any number of components 204, 206, 208, 210, 212, and 214 in the network environment 200. An individual may launch the insurance mobile application on their mobile device 210 by, for example, operating buttons or a touchscreen on the mobile device 210. Additionally, or alternatively, the mobile device 210 may be configured to execute a web browser (e.g., an application for accessing and navigating the Internet) to access a web page providing an interface for the insurance mobile application. In some embodiments, the mobile device 210 may also be configured to collect information, such as driving data. For example, the insurance mobile application or another program installed on the mobile device 210 may instruct the mobile device 210 to collect driving data using the sensors (e.g., its accelerometer, GPS, gyroscope, and the like). Driving data may include vehicle telematics data or any other data related to events occurring during a vehicle's trip (e.g., an impact toa part of the vehicle, a deployed airbag, and the like). Driving data may also include location information, such as GPS coordinates, indicating the geographical location of the mobile device 210 and/or vehicle 212. An individual associated with the vehicle 212 and associated with the mobile device 210 may employ the insurance mobile application to send driver information, receive notifications of policy changes, receive notifications to perform tasks from the insurance company, submit service requests, and send and receive status updates to their insurance policy, send and/or access at least one of roadside assistance requests, incident details, messages, account information, and settings/preferences related to the vehicle 212. In order to employ the insurance mobile application, an individual associated with the vehicle 212 might not need to be a driver of the vehicle 212. In an embodiment, a parent may be associated with the vehicle 212, but might not actually drive the vehicle 212. For example, the vehicle 212 may have been purchased by a teenager (or parent) and may only be driven by the teenager, but the vehicle 212 may be insured on the parent's insurance policy. Thus, the parent may be able to send driver information, report a roadside incident, and/or request roadside assistance for the vehicle 212 through the insurance mobile application even though the teenager is the one driving the vehicle 212. Additionally or alternatively, the teenager may be able to send driver information, report a roadside incident, and/or request roadside assistance for the vehicle 212 through the insurance mobile application even though the parent is the one driving the vehicle 212. Ultimately, any of the one or more individuals associated with the vehicle 212 may use the insurance mobile application through a respective mobile device 210 to file an insurance claim, request roadside assistance, communicate with insurance agent(s), and/or with insurance provider(s).
	It does not explicitly disclose a service management system that brokers communication between the vehicle technician system, the vehicle driver system, and the vehicle owner system by providing a standard contact interface in which the vehicle technician system, the vehicle driver system, and the vehicle owner system do not have direct access to one another… the service management system is configured to: receive a report of a service event from the vehicle driver system; in response to receiving the report, transmit a service request for an open service call associated with the vehicle owner system to the vehicle technician system, in response to receiving a service response from the vehicle technician system indicating the open service call has been selected, associate the vehicle technician system with the open service call, receive a media file from the vehicle technician system, and transmit the media file to the vehicle owner system; and the vehicle technician system is configured to: receive the service request from the service management system, display a list of open service calls including the open service call, in response to receiving input from the vehicle technician indicating the open service call has been selected from the list of open service calls, transmit the service response to the service management system.
	Independent Claim 11 has been amended similar to Claim 1 and the remaining prior art for the claims does not remedy the deficiencies found. In addition, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides any predictable or reasonable rationale to combine prior art teachings.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tonack (US 2003/0163440 A1) Maintenance Request Systems And Methods
Hyatt et al. (WO 2012/068278 A1) SERVICE MANAGEMENT PLATFORM FOR FLEET OF ASSETS
Authors: Disclosed Anonymously "Near Field Communication Between Vehicle Service System and Mobile Devices"; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623